Citation Nr: 1145048	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-29 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for service-connected bilateral hearing loss.

2. Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder, to include entitlement to a total disability rating due to individual unemployability (TDIU rating).

3. Entitlement to an initial rating in excess of 30 percent for service-connected headaches due to traumatic brain injury (TBI), to include entitlement to a (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2004 to March 2008.  He is the recipient of the Army Commendation Medal with "V" Device, Combat Action Badge, Purple Heart, and Global War on Terrorism Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in December 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2010, the Veteran and his spouse testified at a hearing before the undersigned, via videoconference.  A transcript of the hearing is associated with the claims file.

The initial ratings for service-connected PTSD and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In September 2010, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of the issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

At his September 2010 hearing, the Veteran testified that he was withdrawing his claim of entitlement to an initial compensable rating for service-connected bilateral hearing loss.  Accordingly, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Therefore, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to an initial compensable rating for service-connected bilateral hearing loss is dismissed.


REMAND

A review of the record indicates that a remand is necessary with respect to the issues of initial ratings for service-connected PTSD and headaches.  Since the September 2010 hearing, the Veteran has submitted copious amounts of evidence, including several hundred pages of treatment records.  See 38 C.F.R. § 20.1304 (2011).  The Board notes that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  Therefore, the Board may not properly consider such evidence in rendering its decision and RO review is required.

Additionally, the Veteran has supplied two new VA Forms 21-4142, Authorization and Consent to Release Information to VA, for private treatment records.  Further, he indicated in a December 2008 VA treatment record that he receives disability benefits from the Social Security Administration (SSA).  Records related to the Veteran's application and award of these benefits are not associated with the claims file.  When VA has notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); see also Quartuccio v. Principi, 16 Vet. App. 183, 187-188 (2002); Baker v. West, 11 Vet. App. 163, 169 (1998).  Therefore, the case must be also returned to the RO so that these private treatment records and SSA records may be requested.
   
Finally, the Board observes that the Veteran was last afforded VA examinations in June 2008 and December 2008 and that his testimony in September 2010 indicated that his symptoms had increased in severity.  Generally, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Moreover, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey, 6 Vet. App.; Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran filed a claim for TDIU, and the claim was denied in April 2010 because required paperwork was not received.  However, his testimony indicated that his service-connected affect his employability, and the Board again notes that he receives SSA disability.  Therefore, in light of the Court's decision in Rice, the VA must adjudicate the issue of entitlement to a TDIU rating as part of the claim for an increased rating for the service-connected disabilities.  Id.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).  Consequently, another VA examination is necessary to assess the current nature and severity of the service-connected PTSD and headaches, as well as to determine whether the Veteran's service-connected disabilities affect his ability to obtain or maintain substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

1. Request records from SSA related to the Veteran's application and award of disability benefits.  All requests and responses, positive and negative, should be associated with the claims file. 

2. Obtain the private treatment records identified in the VA Forms 21-4142, Authorization and Consent to Release Information to VA.  If the forms are untimely or incomplete, ask that the Veteran complete new releases.  All requests and responses, positive and negative, should be associated with the claims file.  

3. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected PTSD.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  In the report, the examiner should document all subjective and objectively observed symptoms, and assign all appropriate diagnoses to those symptoms based on the DSM-IV criteria.  If more than one diagnosis is appropriate, if possible, the examiner should differentiate which symptoms are associated with which diagnosis and assign a separate GAF score to each disorder.  

Additionally, the examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's service-connected PTSD causes him to be unable to obtain and retain substantially gainful employment. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

4. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected headaches due to TBI.  This examination should comport with all requirements for VA examinations under the revised regulations for rating TBI disabilities.  The claims file should be made available for review, and the examination report should reflect that such review occurred.  In the report, the examiner should document all subjective and objectively observed symptoms related to the headaches and TBI, and assign all appropriate diagnoses to those symptoms.

Additionally, the examiner should provide an opinion as to whether it is "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood) that the Veteran's service-connected headaches due to TBI cause him to be unable to obtain and retain substantially gainful employment. 

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion. 

5. After completing the above actions and any other development indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's should be readjudicated, to include all evidence received since the August 2009 statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


